Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1. Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-15 (in part), drawn to a method for cloning an exon into a plasmid vector, the method comprising: ligating the exon into a plasmid vector, wherein the exon consists of: (1)    a mature strand, and a corresponding complementary strand, wherein the mature strand is selected from a group consisting of PVT1 exon 9 (SEQ ID NO: 1), PVT1 exon 4A (SEQ ID NO: 2), PVT1 exon 4B (SEQ ID NO: 3); transforming the plasmid vector into Escherichia coli (E. coli); selecting at least one colony of the Escherichia coli (E. coli) that successfully transformed the plasmid vector into the Escherichia coli (E. coli), Classified in CPC C12N15/1135.
II.	Claims 1-15 (in part), drawn to a method for cloning a miRNA (micro-RNA) selected from a group consisting of miR-1205 (SEQ ID NO: 7), and miR-1207-3p (SEQ ID NO: 8); transforming the plasmid vector into Escherichia coli (E. coli); selecting at least one colony of the Escherichia coli (E. coli) that successfully transformed the plasmid vector into the Escherichia coli (E. coli), Classified in CPC C12N 2310/141.

s 16-18, drawn to a plasmid vector comprising: a vector comprising: DNA segment selected from a group consisting of PVT1 exon 9 (SEQ ID NO: 1), PVT1 exon 4A (SEQ ID NO: 2) and PVT1 exon 4B (SEQ ID NO: 3); and a corresponding complementary strand, Classified in CPC C12N15/70.
IV.	Claim 19, drawn to a plasmid vector comprising: a vector consisting of: DNA segment selected from a group consisting of MiR-1205 (SEQ ID NO: 7) and miR-1207-3P (SEQ ID NO: 8); and a complementary strand corresponding to the RNA segment and SEQ ID NO: 6 and a corresponding complementary strand, Classified in CPC C12N15/70.
		For each of inventions I-IV above, a species election to one of the following is also required under 35 USC121. Therefore, election is required of one of inventions I-IV and the species recited in claim 1 such as (A) one of the species of 1) PVT1 exon 9 (SEQ ID NO: 1), 2) PVT1 exon 4A (SEQ ID NO: 2), or 3) PVT1 exon 4B (SEQ ID NO: 3) and a complementary strand thereof, and (B) one of the miRNA species including a) miR-1205 (SEQ ID NO: 7), or b) miR-1207-3p (SEQ ID NO: 8).
	
The inventions are distinct, each from the other because of the following reasons:
2. 	A plasmid vector comprising: a vector comprising: DNA segment selected from a group consisting of PVT1 exon 9 (SEQ ID NO: 1), PVT1 exon 4A (SEQ ID NO: 2) and PVT1 exon 4B (SEQ ID NO: 3) of Group III; a plasmid vector comprising: a vector consisting of: DNA segment selected from a group consisting of MiR-1205 (SEQ ID NO: 7) and miR-1207-3P (SEQ ID NO: 8) of Group IV; a method for cloning an exon into a plasmid vector, the method comprising: ligating the exon into a plasmid vector, wherein the exon consists of: (1)    a mature wherein the mature strand is selected from a group consisting of PVT 1 exon 9 (SEQ ID NO: 1), PVT1 exon 4A (SEQ ID NO: 2), PVT1 exon 4B (SEQ ID NO: 3) of Group I and a method for cloning a miRNA selected from a group consisting of miR-1205 (SEQ ID NO: 7), and miR-1207-3p (SEQ ID NO: 8); transforming the plasmid vector into Escherichia coli (E. coli); selecting at least one colony of the Escherichia coli (E. coli) that successfully transformed the plasmid vector into the Escherichia coli (E. coli) of Group II, are each patentably distinct product and methods. The nucleic acid molecules of Group III and IV comprise unrelated nucleic acid sequences. The nucleic acid molecule has other utility besides encoding the proteins such as hybridization or probe preparation.
3.	Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the plasmid vector comprising: a vector comprising DNA segment selected from a group consisting of PVT1 exon 9 (SEQ ID NO: 1), PVT1 exon 4A (SEQ ID NO: 2) and PVT1 exon 4B (SEQ ID NO: 3); and a corresponding complementary strand can be made in a materially different plasmid vector to transform a host cell to produce said gene encoding proteins.
4.	Inventions II and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the a plasmid vector comprising: a vector consisting of: DNA segment selected from a group consisting of MiR-1205 (SEQ ID NO: 7) and miR-1207-3P (SEQ ID NO: 8); and a complementary strand .

 5.	The methods of groups I and II are patentably distinct as they comprise unrelated steps, and use different products and produce different effects. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The species of recited in part (A) and part (B) of claims 1, 16 and 19 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different nucleic acid sequence. Therefore, where structural identity is required, such as nucleic acid sequence have different probe preparation effects to identify gene.
Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species of PVT1 exon or micro RNA from claim12 or 19; for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Applicant is advised the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office Rm. REM 5A49 & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656